1    ROBERT W. FERGUSON
     Attorney General
2    NOAH GUZZO PURCELL, WSBA #43492
     Solicitor General
3    NATHAN K. BAYS, WSBA #43025
     KRISTIN BENESKI, WSBA #45478
4    ANDREW R.W. HUGHES, WSBA #49515
     CRISTINA SEPE, WSBA #53609
5      (application for admission forthcoming)
     Assistant Attorneys General
6    EMMA GRUNBERG, WSBA #54659
     TERA M. HEINTZ, WSBA #54921
7      (application for admission forthcoming)
     KARL D. SMITH, WSBA #41988
8      (application for admission forthcoming)
     Deputy Solicitors General
9    800 Fifth Avenue, Suite 2000
     Seattle, WA 98104
10   (206) 464-7744

11
                     UNITED STATES DISTRICT COURT
12                  EASTERN DISTRICT OF WASHINGTON
                               AT YAKIMA
13
     STATE OF WASHINGTON, et                NO. 1:20-cv-03127-SAB
14   al., STATE OF COLORADO,
     STATE OF CONNECTICUT,                  PLAINTIFFS’ MOTION FOR
15   STATE OF ILLINOIS, STATE OF            EXPEDITED DISCOVERY
     MARYLAND, STATE OF
16   MICHIGAN, STATE OF
     MINNESOTA, STATE OF                    NOTING DATE: August 28, 2020*
17   NEVADA, STATE OF NEW                   ORAL ARGUMENT REQUESTED
     MEXICO, STATE OF OREGON,
18   STATE OF RHODE ISLAND,                 *A motion to expedite consideration
     STATE OF VERMONT,                      of this motion is filed herewith.
19   COMMONWEALTH OF
     VIRGINIA, and STATE OF
20   WISCONSIN,

21                       Plaintiffs,
          v.
22

                                                         ATTORNEY GENERAL OF WASHINGTON
      PLAINTIFFS’ MOTION FOR                                  Complex Litigation Division
      EXPEDITED DISCOVERY                                      800 5th Avenue, Suite 2000
                                                                Seattle, WA 98104-3188
      NO. 1:20-cv-03127-SAB                                          (206) 464-7744
1    DONALD J. TRUMP, in his
     official capacity as President of the
2
     United States of America;
3    UNITED STATES OF AMERICA;
     LOUIS DEJOY, in his official
4    capacity as Postmaster General;
     UNITED STATES POSTAL
5    SERVICE,
6             Defendants.
7

8

9
10

11

12
13

14

15

16

17

18
19

20

21

22

                                             ATTORNEY GENERAL OF WASHINGTON
      PLAINTIFFS’ MOTION FOR                      Complex Litigation Division
      EXPEDITED DISCOVERY                          800 5th Avenue, Suite 2000
                                                    Seattle, WA 98104-3188
      NO. 1:20-cv-03127-SAB                              (206) 464-7744
1                                 I.   INTRODUCTION

2          Fourteen States filed this lawsuit on August 18, 2020, to challenge the

3    “transformative” initiative recently introduced by the new Postmaster General

4    and other recent changes to the nature of postal services nationwide, which have

5    undermined the United States Postal Service’s (USPS or the Postal Service)

6    provision of consistent and timely mail service and threaten to disenfranchise

7    American voters in the upcoming election. The same day this suit was filed, the

8    Postmaster General announced he would cease implementing some of these

9    changes. However, evidence suggests that some changes that threaten to delay

10   mail processing and delivery are still in place—e.g., that some locations are

11   continuing to limit overtime and restrict the times of day during which mail can

12   be processed or delivered.

13         Pursuant to Federal Rules of Civil Procedure 26, 33, and 34, the States seek

14   expedited discovery (prior to the time established by Rule 26(d)) to obtain and

15   preserve   evidence     concerning    the       Postmaster    General’s       continued

16   implementation of changes to the nature of postal services. See Appendix A (the

17   States’ proposed discovery requests). Conscious of the time constraints and the

18   inherent burdens of discovery, the States have carefully tailored their initial set

19   of interrogatories and requests for production. Expedited discovery will help

20   determine whether preliminary relief is warranted, particularly as neither the

21   recent changes nor their ostensible rescission are reflected in any formal agency

22   policy or published rulemaking, but instead have occurred behind the scenes


                                                              ATTORNEY GENERAL OF WASHINGTON
     MOTION FOR EXPEDITED                        1                 Complex Litigation Division
     DISCOVERY                                                      800 5th Avenue, Suite 2000
                                                                     Seattle, WA 98104-3188
     NO. 1:20-cv-03127-SAB                                                (206) 464-7744
1    absent prior notice to the public or the Postal Regulatory Commission

2    (Commission). And because the November 3 general election is only about 10

3    weeks away, if any relief is to be effective, it must be obtained quickly. Plaintiffs

4    propose that their discovery requests be deemed served on the date the Court

5    issues an order granting this motion in whole or in part; and that Defendants’

6    complete responses be due 10 days thereafter. To the extent Defendants have

7    objections to the attached requests, they should be raised and adjudicated now.

8          Although counsel for Defendants has not yet appeared in this lawsuit, the

9    States provided notice of this motion to U.S. Attorney for the Eastern District of

10   Washington William D. Hyslop. Declaration of Kristin Beneski in Support of

11   Plaintiffs’ Motion for Expedited Discovery.

12              II.    STATUTORY AND FACTUAL BACKGROUND

13   A.    Statutory Background
14         The statutory background and the basis of the States’ claims are detailed

15   in their Complaint and briefly summarized here. The Postal Service—a “basic

16   and fundamental service provided to the people by the Government of the United

17   States,” 39 U.S.C. § 101(a)—has the statutory authority to implement “changes

18   in the nature of postal services which will generally affect service on a nationwide

19   or substantially nationwide basis” only after submitting a proposal to the

20   Commission and receiving an advisory opinion. 39 U.S.C. § 3661(b). The

21   Commission must hold a hearing at which the interests of users of the mail and

22   the general public are represented. Id. § 3661(c). Following the hearing, the


                                                             ATTORNEY GENERAL OF WASHINGTON
     MOTION FOR EXPEDITED                        2                Complex Litigation Division
     DISCOVERY                                                     800 5th Avenue, Suite 2000
                                                                    Seattle, WA 98104-3188
     NO. 1:20-cv-03127-SAB                                               (206) 464-7744
1    Commission issues a written opinion on the proposal; each Commissioner must

2    certify that the opinion conforms to the Postal Service’s guiding policies. Id.

3    B.    Relevant Factual Background

4          In May 2020, the U.S. Postal Service’s Board of Governors selected

5    Louis DeJoy to serve as the 75th Postmaster General. Compl. ¶ 53. Soon after his

6    term began in June, DeJoy instituted broad operational changes. Compl. ¶ 58.

7    DeJoy has admitted that these “transformative” changes have “had unintended

8    consequences that impacted [the Postal Service’s] overall service levels.” Id.1

9    These “transformative” changes include: (i) eliminating overtime; (ii) instructing

10   carriers to leave mail behind; (iii) decommissioning mail sorting machines;

11   (iv) removing mailboxes; (v) reducing operating hours; and (vi) changing how

12   election mail is classified and charged. Compl. ¶ 59; see id. ¶¶ 60–90.

13         The Postal Service made these changes without submitting any proposal to

14   the Commission, as required for changes that “will generally affect service on a

15   nationwide or substantially nationwide basis.” 39 U.S.C. § 3661(b).2 The Postal

16   Service has described these changes as evidencing an “operational pivot” that

17

18         1
                PMG addresses restructuring, Postal Times (Aug. 13, 2020),
19   https://www.postaltimes.com/postalnews/pmg-addresses-restructuring/.
20         2
               Letter from Thomas J. Marshall to Representatives Carolyn B. Maloney
21   et al. (July 22, 2020), https://bit.ly/3iZUxq0 (acknowledging that the Postal
22   Service has not sent proposal to Commission re: ongoing changes).

                                                            ATTORNEY GENERAL OF WASHINGTON
     MOTION FOR EXPEDITED                       3                Complex Litigation Division
     DISCOVERY                                                    800 5th Avenue, Suite 2000
                                                                   Seattle, WA 98104-3188
     NO. 1:20-cv-03127-SAB                                              (206) 464-7744
1    will be “immediate, lasting, and impactful.”3 These changes have already begun

2    to significantly impact mail service nationwide, as described at length in the

3    States’ Complaint.

4          Despite the importance of these changes, the Postal Service has not been

5    forthcoming about their specifics. For example, in multiple letters to Congress,

6    the Postal Service denied that documents detailing the leave-behind policy reflect

7    the Postal Service policy.4 But the Postal Service leadership has since indicated

8    that there is in fact a nationwide leave-behind policy, although they have failed

9    to provide any specifics of the policy.5 Similarly, despite news reports detailing

10   the Postal Service’s new policy limiting or eliminating overtime,6 the Postal

11   Service has denied any such policy change exists, insisting in vague terms that

12
13         3
               U.S. Postal Serv., Mandatory Stand-Up Talk: All Employees (July 10,
14   2020), available at https://wapo.st/2EkcDUr.
15         4
               See, e.g., Thomas J. Marshall letter to Senator Gary Peters (July 22,
16   2020), https://bit.ly/2CPvC9a.
17         5
               See Thomas J. Marshall letter to Senators Gary C. Peters et al. (Aug. 6,
18   2020), https://bit.ly/2YjS41M; PMG addresses restructuring, supra note 1.
19         6
               Jacob Bogage, Postal Service memos detail ‘difficult’ changes, including
20   slower mail delivery, Wash. Post (July 14, 2020), https://wapo.st/3aJv01g;
21   Looking to Cut Costs, New USPS Leader Takes Aim at Overtime and Late Trips,
22   Postal Times (July 15, 2020), https://bit.ly/2QauLCT.

                                                             ATTORNEY GENERAL OF WASHINGTON
     MOTION FOR EXPEDITED                        4                Complex Litigation Division
     DISCOVERY                                                     800 5th Avenue, Suite 2000
                                                                    Seattle, WA 98104-3188
     NO. 1:20-cv-03127-SAB                                               (206) 464-7744
1    “overtime has, and will continue to be, approved as needed.”7 As a result of the

2    Postal Service’s reticence, most of what is known about Defendants’ actions has

3    come from news reports and leaked documents.

4           On August 18, 2020, mere minutes after the States announced this lawsuit,

5    DeJoy announced that he was halting (but not reversing) many—but not all—of

6    the policies at issue.8 At least two policies appeared to remain in effect: the

7    leave-behind policy and the change in classification of election mail. Further,

8    despite DeJoy’s statement ostensibly suspending the dismantling of mail-sorting

9    machines, news reports in recent days suggest that these processes might not be

10   halted everywhere9 and that machines taken offline would not necessarily be

11   reconnected.10

12
13

14          7
                 Postmaster General Louis DeJoy Statement (Aug. 18, 2020),
15   https://bit.ly/3aF68I0.
16          8
                Id.
17          9
                 Andrew Solender, Reports Of Dismantled USPS Sorting Machines
18   Continue Despite DeJoy Announcing Halt, Forbes (Aug. 19, 2020),
19   https://bit.ly/34llZKy.
20          10
                 Aaron Gordon, USPS Headquarters Tells Managers Not to Reconnect
21   Mail       Sorting   Machines,   Emails   Show,   Vice     (Aug.      20,     2020),
22   https://bit.ly/329HwmP.

                                                          ATTORNEY GENERAL OF WASHINGTON
     MOTION FOR EXPEDITED                      5               Complex Litigation Division
     DISCOVERY                                                  800 5th Avenue, Suite 2000
                                                                 Seattle, WA 98104-3188
     NO. 1:20-cv-03127-SAB                                            (206) 464-7744
1          On August 21, 2020, DeJoy appeared before the United States Senate

2    Committee on Homeland Security and Governmental Affairs. His testimony

3    provided some additional clarity, but also raised additional questions.

4    For example, DeJoy confirmed that previously decommissioned sorting

5    machines will not be reinstalled, although he admitted he did not know much

6    about the decommissioning. Similarly, DeJoy confirmed he would not be

7    rescinding the leave-behind policy, but suggested that the Postal Service would

8    be instituting new policies, effective October 1, 2020, to mitigate the effects of

9    the policy. DeJoy did not provide any specifics about the new policies.

10   Additionally, DeJoy continued to deny the Postal Service had reduced overtime

11   for its employees, despite persistent first-hand reports to the contrary. DeJoy also

12   admitted that the operational changes had contributed to recent delays.11

13                             III.   LEGAL STANDARD

14         This Court has broad discretion to manage the discovery process, which

15   includes discretion under Rule 26(d) to allow the States to take expedited

16   discovery. See Fed. R. Civ. P. 26(d)(1). Courts typically require “good cause” to

17

18         11
                See U.S. Senate Committee on Homeland Security & Governmental
19   Affairs, Examining the Finances and Operations of the United States Postal
20   Service During COVID-19 and Upcoming Elections, Aug. 21, 2020, available at:
21   https://www.hsgac.senate.gov/examining-the-finances-and-operations-of-the-
22   united-states-postal-service-during-covid-19-and-upcoming-elections.

                                                             ATTORNEY GENERAL OF WASHINGTON
     MOTION FOR EXPEDITED                        6                Complex Litigation Division
     DISCOVERY                                                     800 5th Avenue, Suite 2000
                                                                    Seattle, WA 98104-3188
     NO. 1:20-cv-03127-SAB                                               (206) 464-7744
1    deviate from the standard pretrial schedule—a standard easily satisfied here.

2    See Music Grp. Macao Commercial Offshore Ltd. v. John Does I-IX, No. 14-CV-

3    621 RSM, 2014 WL 11010724, at *1 (W.D. Wash. Jul. 18, 2014) (collecting

4    cases); Wright & Miller, Fed. Prac. & Proc. Civ. § 2046.11993 (3d ed.). A request

5    for expedited discovery is evaluated in light of “the reasonableness of the request

6    in light of all the surrounding circumstances.” Semitool, Inc. v. Tokyo Electron

7    Am., Inc., 208 F.R.D. 273, 275 (N.D. Cal. 2002) (internal quotations and

8    emphasis removed).

9          “Good cause may be found where the need for expedited discovery, in

10   consideration of the administration of justice, outweighs the prejudice to the

11   responding party.” In re Countrywide Fin. Corp. Derivative Litig., 542 F. Supp.

12   2d 1160, 1179 (C.D. Cal. 2008) (quoting Semitool, 208 F.R.D. at 276) (internal

13   quotation marks omitted). Need outweighs potential prejudice in cases where

14   physical evidence may be moved or difficult to track with the passage of time,

15   thereby disadvantaging one or more parties to the litigation. Cf. Pod-Ners, LLC

16   v. N. Feed & Bean of Lucerne Liab. Co., 204 F.R.D. 675, 676 (D. Colo. 2002)

17   (anticipated movement of field beans made ordinary discovery “unusually

18   difficult or impossible.”). “Factors commonly considered in assessing the

19   existence of good cause include ‘(1) whether a preliminary injunction is pending;

20   (2) the breadth of the discovery request; (3) the purpose for requesting

21   the expedited discovery; (4) the burden on the defendants to comply with the

22   requests; and (5) how far in advance of the typical discovery process the request


                                                            ATTORNEY GENERAL OF WASHINGTON
     MOTION FOR EXPEDITED                       7                Complex Litigation Division
     DISCOVERY                                                    800 5th Avenue, Suite 2000
                                                                   Seattle, WA 98104-3188
     NO. 1:20-cv-03127-SAB                                              (206) 464-7744
1    was made.’” Wilmington Tr. Co. v. Boeing Co., No. C20-0402-RSM-MAT, 2020

2    WL 4125106, at *2 (W.D. Wash. July 20, 2020) (quoting Am. LegalNet, Inc. v.

3    Davis, 673 F. Supp. 2d 1063, 1067 (C.D. Cal. 2009)). These factors weigh in

4    favor of expedited discovery here.

5                                   IV.    ARGUMENT

6          Expedited discovery will allow the States to determine the extent of the

7    harm already inflicted on the States and their residents by DeJoy’s

8    “transformative” changes and to evaluate the need for interim emergency relief.

9    The gravity of the issue, the breadth of its potential impact on the general election

10   and on users of the mail in general, the factual uncertainty of Defendants’ own

11   making, and the potential need for preliminary relief to prevent irreparable harm

12   all weigh in favor of permitting narrowly tailored discovery as to Defendants’

13   current policies and practices.

14         First, expedited discovery is needed to determine the extent to which

15   “transformative” changes are still being implemented. Notwithstanding DeJoy’s

16   vague August 18 statement, more recent reporting—some of which was

17   confirmed by DeJoy’s August 21 Senate testimony—indicates that mail sorting

18   machines are still being dismantled or decommissioned, and that in at least some

19   areas, overtime is still restricted and carriers are still ordered to leave mail behind

20   at processing centers. These later actions pose a continued threat to timely

21   delivery of the mail. The targeted discovery sought will reveal the extent to which

22   these and other changes to the nature of mail services are in fact still occurring,


                                                               ATTORNEY GENERAL OF WASHINGTON
     MOTION FOR EXPEDITED                         8                 Complex Litigation Division
     DISCOVERY                                                       800 5th Avenue, Suite 2000
                                                                      Seattle, WA 98104-3188
     NO. 1:20-cv-03127-SAB                                                 (206) 464-7744
1    which may warrant preliminary relief in order to prevent irreparable harm. The

2    stakes are incredibly high, as many States have expanded their vote-by-mail

3    systems due to the COVID-19 pandemic and will rely on the Postal Service to

4    timely deliver outgoing and returned ballots. See, e.g., Compl. ¶¶ 116–17.

5          Second, and relatedly, expedited discovery will help determine whether

6    any ongoing changes threaten irreparable harm necessitating preliminary relief

7    to preserve the status quo pending adjudication on the merits. As discussed above,

8    news outlets report that some mail sorting machines have been not only

9    dismantled, but destroyed, in recent days (including after DeJoy’s announcement

10   that they would remain in place until Election Day); and that—as DeJoy

11   acknowledged during his Senate testimony—the Postal Service will not reinstall

12   sorting machines that have been decommissioned. The Postal Service’s ability to

13   timely process and deliver mail could be seriously compromised as the general

14   election approaches. The application of the ordinary discovery timetable in the

15   context of the impending election may cause irreparable harm to the States and

16   their residents.

17         Third, the expedited discovery sought is narrowly targeted to obtain basic

18   facts about the most critical issues and, as such, minimally burdens Defendants.

19   The statutory and constitutional claims in this case present some factual issues

20   concerning changes in the nature of mail services (including, for example,

21   whether the changes were intended to disenfranchise voters, as suggested by the

22   President’s multiple public comments, see Compl. ¶¶ 92–100). But at this stage,


                                                           ATTORNEY GENERAL OF WASHINGTON
     MOTION FOR EXPEDITED                       9               Complex Litigation Division
     DISCOVERY                                                   800 5th Avenue, Suite 2000
                                                                  Seattle, WA 98104-3188
     NO. 1:20-cv-03127-SAB                                             (206) 464-7744
1    the States only seek to determine whether and to what extent DeJoy’s August 18

2    announcement is actually being implemented and whether and to what extent the

3    announcement’s vagaries and omissions encompass the changes challenged in

4    this lawsuit that threaten to disrupt mail service and disenfranchise voters. For

5    example, DeJoy’s August 18 announcement does not reference whether the

6    Postal Service will treat “election mail” as first class mail regardless of the

7    postage paid—even though the Postal Service’s own previous announcement of

8    this policy change raised grave concerns for the States and prompted a national

9    outcry. See Compl. ¶¶ 86–87. Nor does DeJoy’s August 18 announcement refer

10   specifically to the previously announced policy of leaving mail behind for

11   delivery the next day (see Compl. ¶¶ 62–63) or give any indication whether

12   overtime will remain available to ensure timely delivery, and DeJoy’s August 21

13   testimony left many of these key questions unanswered.12

14                               V.      CONCLUSION

15         Plaintiffs respectfully request that the Court grant the relief requested and

16   set an expedited discovery schedule as proposed above.

17

18
19

20

21         12
                See Postmaster General Louis DeJoy Statement, supra note 7; DeJoy
22   Hearing Testimony, supra note 11.

                                                            ATTORNEY GENERAL OF WASHINGTON
     MOTION FOR EXPEDITED                      10                Complex Litigation Division
     DISCOVERY                                                    800 5th Avenue, Suite 2000
                                                                   Seattle, WA 98104-3188
     NO. 1:20-cv-03127-SAB                                              (206) 464-7744
1        DATED this 21st day of August, 2020.
2
                                   ROBERT W. FERGUSON
3                                  Attorney General
4                                  /s/ Noah Guzzo Purcell
                                   NOAH GUZZO PURCELL, WSBA #43492
5                                      Solicitor General
                                   NATHAN K. BAYS, WSBA #43025
6                                  KRISTIN BENESKI, WSBA #45478
                                   ANDREW R.W. HUGHES, WSBA #49515
7                                  CRISTINA SEPE, WSBA #53609
                                       (application for admission forthcoming)
8                                      Assistant Attorneys General
9                                  EMMA GRUNBERG, WSBA #54659
                                   TERA M. HEINTZ, WSBA #54921
10                                     (application for admission forthcoming)
                                   KARL D. SMITH, WSBA #41988
11                                     (application for admission forthcoming)
                                       Deputy Solicitors General
12                                 800 Fifth Avenue, Suite 2000
                                   Seattle, WA 98104
13                                 (206) 464-7744
                                   noah.purcell@atg.wa.gov
14                                 nathan.bays@atg.wa.gov
                                   kristin.beneski@atg.wa.gov
15                                 andrew.hughes@atg.wa.gov
                                   cristina.sepe@atg.wa.gov
16                                 emma.grunberg@atg.wa.gov
                                   tera.heintz@atg.wa.gov
17                                 karl.smith@atg.wa.gov
                                   Attorneys for Plaintiff State of Washington
18
19

20

21

22


                                                     ATTORNEY GENERAL OF WASHINGTON
     MOTION FOR EXPEDITED                11               Complex Litigation Division
     DISCOVERY                                             800 5th Avenue, Suite 2000
                                                            Seattle, WA 98104-3188
     NO. 1:20-cv-03127-SAB                                       (206) 464-7744
1                                PROPOSED ORDER

2          The Court has reviewed the following:

3              Plaintiffs’ Motion for Expedited Discovery, and the supporting

4                materials submitted therewith;

5              Defendants’ response, if any;

6              Plaintiffs’ reply, if any; and

7              The Complaint and the entire record herein.

8          Having considered each of the above, it is hereby ordered that Plaintiffs’

9    Motion for Expedited Discovery is GRANTED. Defendants shall provide full

10   and complete responses to the discovery requests attached as Appendix A to the

11   Motion by the earlier of 20 days from the date of service of the requests or 10

12   days from the date of this order. Pursuant to Federal Rule of Civil Procedure

13   26(e), Defendants shall supplement their responses to the requests as needed

14   going forward.

15         SO ORDERED this ______ day of _______________, 2020.

16

17                                   ______________________________________
                                     THE HONORABLE STANLEY A. BASTIAN
18                                   UNITED STATES DISTRICT JUDGE

19

20

21

22

                                                              ATTORNEY GENERAL OF WASHINGTON
      PROPOSED ORDER GRANTING                     1                Complex Litigation Division
      PLAINTIFFS’ MOTION FOR                                        800 5th Avenue, Suite 2000
                                                                     Seattle, WA 98104-3188
      EXPEDITED DISCOVERY                                                 (206) 464-7744
1                             CERTIFICATE OF SERVICE

2          I hereby certify that on August 21, 2020, I electronically filed the foregoing

3    with the Clerk of the Court using the CM/ECF System, which in turn

4    automatically generated a Notice of Electronic Filing (NEF) to all parties in the

5    case who are registered users of the CM/ECF system. The NEF for the foregoing

6    specifically identifies recipients of electronic notice.

7          I hereby certify that I have caused to be mailed by United States Postal

8    Service the document to the following non-CM/ECF participants: (1) Donald J.

9    Trump, in his official capacity as President of the United States of America, (2)

10   United States of America; (3) Louis DeJoy, in his official capacity as Postmaster

11   General; and (4) United States Postal Service. The document will also be sent by

12   email to William D. Hyslop, U.S. Attorney for the Eastern District of

13   Washington, at bill.hyslop@usdoj.gov.

14         DATED this 21st day of August, 2020, at Tumwater, Washington.

15
                                          /s/Jennifer D. Williams
16                                            Jennifer D. Williams, Paralegal
17

18
19

20

21

22

                                                                ATTORNEY GENERAL OF WASHINGTON
      PROPOSED ORDER GRANTING                       2                Complex Litigation Division
      PLAINTIFFS’ MOTION FOR                                          800 5th Avenue, Suite 2000
                                                                       Seattle, WA 98104-3188
      EXPEDITED DISCOVERY                                                   (206) 464-7744
